Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS BASIS OF PRESENTATION This Management’s Discussion and Analysis (“MD&A”) covers the interim consolidated financial statements for Westport Innovations Inc. (“Westport”, “the Company”, “we”, “us”) for the three and nine months ended December 31, 2008 and provides an update to our annual MD&A dated May 16, 2008 for the fiscal year ended March 31, 2008.This information is intended to assist readers in analyzing our financial results and should be read in conjunction with the audited annual consolidated financial statements, including the accompanying notes, for the fiscal year ended March 31, 2008 and our annual MD&A.Our consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). Additional information relating to Westport, including our Annual Information Form (“AIF”), is available on SEDAR at www.sedar.com.This MD&A is dated January 28, 2009.All financial information is reported in Canadian dollars unless otherwise noted.Shares, share options, performance share units, warrants and per share amounts have been adjusted on a retroactive basis to reflect our three and one-half-to-one (3.5:1) share consolidation completed on July 21, 2008. FORWARD LOOKING STATEMENTS This MD&A contains forward-looking statements, including statements regarding the demand for our products, the future success of our business and technology strategies, investment, cash and capital requirements, intentions of partners and potential customers, the performance of our products, future market opportunities, our estimates and assumptions used in our accounting policies, accruals, including warranty accruals, and financial condition, and timing of when we will adopt or meet certain accounting and regulatory standards.These statements are neither promises nor guarantees, but involve known and unknown risks and uncertainties that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activities, performance or achievements expressed in or implied by these forward looking statements.These risks include risks related to our revenue growth, operating results, industry and products, the general economy, conditions of the capital and debt markets, governmental policies and regulation, technology innovations, as well as other factors discussed below and elsewhere in this report and in our AIF, including the risk factors set forth therein.Readers should not place undue reliance on any such forward-looking statements, which speak only as of the date they were made.We disclaim any obligation to publicly update or revise such statements to reflect any change in our expectations or in events, conditions or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward looking statements except as required by National Instrument 51-102. BUSINESS OVERVIEW We are engaged in the research, development and marketing of high performance, low-emission engines and fuel systems that use gaseous fuels such as natural gas, liquefied petroleum gas (“LPG”) or hydrogen.We expect strong demand for these products for transportation, power generation and industrial applications because of the performance, emissions and life-cycle costs characteristics when compared to alternatives now available or known to be under development for these applications.To encourage customers to adopt natural gas solutions for their transportation requirements, our strategy is to provide integrated solutions from fuel supply and storage through to service and support.We develop our technologies and products in cooperation with the world's leading engine, component and vehicle manufacturers and fuel infrastructure providers.Our business focus is to continue to profitably grow Cummins Westport Inc. (“CWI”), our 50:50 commercial joint venture with Cummins Inc.; launch our liquefied natural gas (“LNG”) systems for heavy-duty (Class 8) trucks in North America and Australia; and develop new alliances and enable new market segments globally and across applications while maintaining our technology leadership with innovative ideas and collaborative research. In recent weeks and months, we have seen significant deterioration in the credit and equity markets, falling energy prices, a lower Canadian dollar and weakness in the worldwide economy.Some of our major OEM partners have closed plants, consolidated product lines and/ or have downsized.Many have also 1 implemented tighter credit procedures.Some of the wider economic issues may negatively affect the natural gas vehicle market.However, much of our revenues are earned through sales to government entities, or are at least partially funded by government entities, which have been less affected to date.
